443 F.2d 1362
Benjamin GINSBERG, Plaintiff and Appellant,v.UNITED STATES of America, Appellee.
No. 25106.
United States Court of Appeals, Ninth Circuit.
July 20, 1971.

Benjamin Ginsberg (argued), in pro. per.
George T. Altman, beverly Hills, Cal., for appellant.
Carleton Powell (argued), Atty. for Dept. of Justice, Johnnie M. Walters, Asst. Atty. Gen., Washington, D.C., Robert L. Meyer, U.S. Atty., Lawrence v. Brookes, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and SCHWARTA, district judge.
PER CURIAM:


1
The order denying relief under Rule 60(b), F.R.Civ.P., from a judgment entered for a tax liability of Ginsberg is affirmed.


2
The issue has been here before.  Ginsberg v. United States (9th Cir., 1969), 408 F.2d 1016, and taxpayer lost.  Our prior decision concludes Ginsberg now.